number release date index uil no tam-108646-00 cc intl br2 internal_revenue_service national_office technical_advice_memorandum date taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer dc fc date date date date date date dollar_figurex a b c state d tam-108646-00 issues i what date controls for determining whether the percent ownership requirement has been satisfied for purposes of the reduced percent rate_of_tax under paragraph of article of the convention between the united_states of america and the federal republic of germany for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital and to certain other taxes the treaty ii if it is determined that the dividends_paid by dc to fc were subject_to the percent rate_of_tax is the taxpayer liable for the additional percent rate_of_tax facts the taxpayer is a domestic bank that acts as a stock transfer dividend paying agent for various u s_corporations including dc a state d corporation as a dividend paying agent generally taxpayer is responsible for withholding u s taxes on payments of u s source income to foreign persons and filing form sec_1042 and 1042-s on date dc declared a dollar_figurex cash dividend subject_to and contingent upon the closing of an initial_public_offering ipo of dc’s common_stock on or before date to its shareholders of record on date the dividend was payable on the earlier of business days following the closing of the ipo or date at the time of the declaration fc a german corporation was one of dc's shareholders and owned a shares or b percent of dc's c shares on date fc sold all of its shares in dc to an underwriter involved with the ipo of dc shares the shares were subsequently sold to the public in the ipo when fc no longer held any shares of dc stock on date dc through taxpayer made a dividend payment to fc and the other shareholders of record taxpayer withheld u s taxes at the rate of percent pursuant to article of the treaty the taxpayer contends that its application of the lower rate of percent on the dividend distribution was appropriate because the term holds is not defined in the treaty taxpayer argues that under u s tax law the shareholder who owns a dividend is generally the person who holds the underlying stock on the record_date citing revrul_82_11 1982_1_cb_51 and technical_advice_memorandum the taxpayer also represents that a shareholder’s dividend entitlement is governed by a corporation’s by-laws and by resolutions of its board_of directors that authorize the payment of a dividend also as a state d corporation the state d corporate code permits dc to use the record_date to determine its shareholders’ entitlement to declared dividends because the record_date determines a shareholder’s tam-108646-00 ownership of a dividend taxpayer argues that fc only needs to hold directly at least percent of the shares as of the record_date to be eligible for the lower rate of percent under the treaty here on the record_date date fc owned b percent of dc an amount greater than percent therefore taxpayer contends that it correctly withheld percent on the gross amount of dollar_figurex further the taxpayer contends if the payment_date is used to determine ownership the effect would be to create a holding_period requirement such a requirement does not exist under the treaty nor is it required under the oecd model tax_treaty it is exam’s position that the dividend payment_date controls the application of the reduced_rate under the treaty because the convention provides little guidance exam contends that according to the commentary to article a of the oecd model tax_treaty the company receiving the dividends must satisfy the requisite ownership on the date of distribution paragraph of the oecd commentary provides that paragraph a does not require that the company receiving the dividends must have owned at least the threshold_percentage of the capital for a relatively long time before the date of the distribution this means that all that counts regarding the holding is the situation prevailing at the time material for the coming into existence of the liability to the tax to which paragraph applies ie in most cases the situation existing at the time when the dividends become legally available to the shareholders exam cites as further authority for its position that under united_states tax law a shareholder includes a dividend distribution in its gross_income when the cash or other_property is unqualifiedly made subject_to his demand ie usually the date of actual receipt or payment see sec_1_301-1 in addition the liability for withholding_tax under sec_1442 arises when constructive or actual payment is made consequently exam contends that the date of payment controls for determining fc’s corporate ownership in dc because on the payment_date date fc no longer owned any stock in dc exam contends that the taxpayer should have withheld at the percent rate on the gross amount of the dividend distribution law and analysis in general sec_881 of the internal_revenue_code code imposes a tax of percent of the amount received from sources within the united_states by a foreign_corporation as interest dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income the mechanism for collecting the tax imposed by sec_881 is provided in tam-108646-00 sec_1441 and sec_1442 sec_1442 provides that in the case of foreign_corporations there shall be deducted and withheld at the source in the same manner and on the same items of income as is provided in sec_1441 a tax equal to percent thereof sec_1441 states in part that all persons in whatever capacity acting having control receipt custody disposal or payment of any items of income specified in sec_871 of any nonresident_alien_individual or of any foreign_partnership shall deduct and withhold from such items a tax equal to percent thereof dividends are an item_of_income specified in sec_871 sec_1_1441-1 provides that withholding is required when such income is paid to the nonresident_alien_individual or foreign_partnership sec_1461 provides in part that every person required to deduct and withhold tax under sec_1442 is liable for such tax however an applicable income_tax treaty may reduce the rate_of_tax sec_894 states the provisions of this title shall be applied to any taxpayer with due regard to any treaty obligation of the united_states which applies to such taxpayer sec_1_1441-6 provides that the rate of percent shall be reduced in accordance with the treaty that the u s has entered into with another country article of the treaty provides that dividends_paid by a company that is a resident of a contracting state to a resident of the other contracting state may be taxed in that other contracting state article of the treaty further provides that such dividends may also be taxed in the contracting state which the company paying the dividends is a resident and according to the laws in that state but if the beneficial_owner of the dividends is a resident of the other contracting state the tax so charged shall not exceed percent of the gross amount of the dividends if the beneficial_owner is a company that holds directly at least percent of the voting shares of the company paying the dividends and percent of the gross amount of the dividends in all other cases it is undisputed that fc held directly at least percent of dc on the record_date date and thus met the minimum ownership requirement under the treaty at that time however by date the date of payment fc no longer owned any shares of dc taxpayer contends that the date of record_date should control for purposes of determining the requisite minimum ownership consequently the issue of whether the lower rate of percent was appropriate depends on which date the record_date the payment_date or another date controls for determining the requisite minimum ownership under article of the treaty the treaty is silent about what date controls for applying the stock ownership test it is clear however under treasury regulations that the identity of the taxpayer and the right to receive the dividend are fixed on the record_date sec_1_61-9 provides guidance on who is required to include dividend income if there is a sale of stock between the date of declaration and the date of tam-108646-00 payment when stock is sold after the declaration of a dividend and after the date as of which the seller becomes entitled to the dividend the dividend is ordinarily income to the seller when stock is sold between the time of declaration and the time of payment of the dividend and the sale takes place at such time that the purchaser becomes entitled to the dividend the dividend is ordinarily income to him the regulations however do not provide any examples to illustrate when the seller or purchaser is entitled to a dividend instead this subject has been addressed in revrul_82_11 1982_1_cb_51 as well as technical_advice_memorandum june in revrul_82_11 the service states that where the shareholder is contractually entitled to the dividend as of the record_date the shareholder’s right to receive the dividend for federal_income_tax purposes becomes fixed as of that date the ruling dealt with a corporate taxpayer who sold its stock after the record_date but before the payment_date the service reasoned that the selling taxpayer cannot shift the burden of income_taxation on dividends by selling the underlying shares of its stock to another corporation after the dividend has been declared and it has been determined that the selling taxpayer as the record holder of the shares on the record_date is entitled to the dividend similarly in technical_advice_memorandum the service stated that when a corporation declares a dividend payable to stockholders of record on a date subsequent to that of the declaration the holder of the stock on the date of record and not on the date declaration is entitled to the dividend it is also clear that the payment_date controls for purposes of including the dividends in income and determining when taxes are due and payable sec_1_301-1 provides that a shareholder includes a dividend distribution in its gross_income when the cash or other_property is unqualifiedly made subject_to his demand ie usually the date of actual receipt or payment in addition liability for the withholding_tax under sec_1442 arises when payment is made neither authority provides conclusive evidence however of the appropriate date on which to determine the requisite percentage ownership for purposes of article of the treaty the technical explanation to the treaty states that as a starting point for negotiating the treaty the united_states and germany used the model double_taxation convention on income and capital of the organisation_for_economic_co-operation_and_development the oecd model tax_treaty as well as other model treaties for guidance thus it may be helpful to look to the oecd model treaty and the official commentary thereto for guidance regarding the interpretation of the treaty the language of the dividends article of the treaty in substance parallels articles and of the oecd model tax_treaty except for the stock percentage ownership requirement paragraph of the commentary to article a of the oecd model tax_treaty provides language identical to that contained in the commentary to the oecd model tax_treaty cited in both the taxpayer’s and tam-108646-00 exam’s submissions paragraph provides that paragraph a does not require that the company receiving the dividends must have owned at least the threshold_percentage of the capital for a relatively long time before the date of the distribution this means that all that counts regarding the holding is the situation prevailing at the time material for the coming into existence of the liability to the tax to which paragraph applies ie in most cases the situation existing at the time when the dividends become legally available to the shareholders the main purpose of paragraph of the oecd commentary to article is to make clear that the model does not require a specified holding_period of the stock prior to the date of dividend distribution however the commentary is ambiguous about whether the time for determining the requisite ownership of stock is the record_date the date of distribution or some other date the commentary merely says that all that counts regarding the holding is the situation prevailing at the time material for the coming into existence of the liability to the tax this would appear to take into account all of the facts and circumstances surrounding the creation of the liability for tax none of the above cited authorities directly answer the question however after considering all of the above we believe the better view is that the percentage of stock ownership should be determined on the record_date the date that dividend ownership is determined if the date of payment controlled for determining stock ownership under article of treaty only the person who held the stock on the payment_date would be eligible for the lower rate of percent this could lead to unintended and inappropriate results for example if a german company owned percent of a domestic company on the date of record but percent when paid the recipient would receive the reduced_rate of tax on the dividends relating to only percent ownership here fc sold all of its shares in dc after the record_date and before the payment_date fc’s selling of its stock in the ipo cannot change its entitlement to the declared dividend fc’s right to receive the dividend for federal_income_tax purposes became fixed as of the record_date accordingly the record_date should control for purposes of determining fc’s requisite minimum ownership to be eligible for the lower rate of percent under article of the treaty on the dividend distribution to fc although the law of state d supports this position it does not control the analysis in this case see 324_us_393 conclusion i as set forth above in this case the record_date controls for determining whether fc met the stock ownership requirement under article of the treaty on the record_date date fc held directly b percent an amount greater than tam-108646-00 percent and thus met the minimum corporate ownership required by article to be eligible for the lower rate_of_tax of percent accordingly the taxpayer properly withheld tax at the percent rate on the gross amount of the dividend distribution pursuant to sec_1442 ii because we have determined that the taxpayer properly withheld percent on the gross amount of the dividend distribution pursuant to sec_1442 we do not need to address the issue of taxpayer’s liability if the amount of tax due was greater than percent caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent -end-
